o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november cc psi b03 conex-132566-15 number release date uil ----------------------------------- ----------------------------------------------------------------------- ----------------------- -------------- ----------------------- attention ---------------------------------------------------------------------------------- dear ---------------------- this letter responds to your request for assistance dated august on the question whether a gun trust created under florida law as a noncharitable purpose_trust purportedly without ascertainable beneficiaries pursuant to the noncharitable trust for property nfa sample trust sample trust agreement you provided to us would be classified as a_trust for federal tax purposes under sec_301_7701-4 for the reasons discussed below we believe that such a gun trust would be a_trust under sec_301_7701-4 under the sample trust agreement the grantor may add or remove property from the trust at any time the grantor may also appoint and remove trustees in his discretion under the agreement the powers and decision making authority of the grantor supersedes the authority of all other trustees and the grantor holds veto power over all other trustees the trustees have a duty to ensure that the trust property is maintained in serviceable and useful condition to maintain the trust property’s reasonable economic value and to ensure all laws relating to the trust property are followed the sample trust agreement states that there are no ascertainable beneficiaries identified in the trust agreement sec_301_7701-4 defines a_trust as an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts the fact that a person is not identified in the trust conex-132566-15 agreement as a beneficiary does not necessarily mean that person is not a beneficiary for either property law or federal tax purposes black’s law dictionary 9th ed defines beneficiary in relevant part as someone who is designated to receive the advantages from an action or change esp one designated to benefit from an appointment disposition or assignment as in a will insurance_policy etc or to receive something as a result of a legal arrangement or instrument a person to whom another is in a fiduciary relation whether the relation is one of agency guardianship or trust esp a person for whose benefit property is held in trust or someone who is initially entitled to enforce a promise whether that person is the promisee or a third party the definition of beneficiary in sec_643 of the internal_revenue_code states that it includes heirs legatees and devisees which would mean persons receiving property under a will or by intestate_succession however it does not limit beneficiaries to that class as the tax_court has stated t his definition is intentionally broad and should not be narrowly construed 68_tc_744 sec_1_643_c_-1 also provides a non-exclusive list of persons who will be treated as beneficiaries in addition to heirs legatees and devisees under the sample trust agreement the grantor may use the sample trust property presumably firearms covered by the national_firearms_act nfa although the sample trust is not limited to holding only such firearms the grantor has the power to transfer property in and out of the trust revoke the trust and override or remove the additional trustees the trustees have a fiduciary duty to protect and conserve the trust property with the grantor benefiting from those efforts insofar as the grantor may withdraw the trust property for the grantor’s own use in the event the trustees do not perform this duty they may be sued under florida law based upon these facts the grantor would qualify as a beneficiary if the other trustees were permitted under the terms of the trust or applicable state law to use the trust property for personal enjoyment they would also be considered beneficiaries although such a right to enjoyment does not appear on the face of the sample trust instrument because the trustees under the sample trust would take title to the firearms to protect and conserve them for the beneficiaries and those rights and obligations may be enforced in the appropriate local courts the trust meets the definition of a_trust under sec_301_7701-4 we note that the sample trust is a grantor_trust under sec_671 because of the grantor’s powers to revoke the trust and otherwise control its administration and the grantor’s rights to the beneficial_enjoyment of the trust property this requires the grantor to report any items of trust income loss deduction or credit on the grantor’s individual_income_tax_return and would generally cause the grantor to be treated as the owner of the trust assets for federal_income_tax purposes see revrul_85_13 1985_1_cb_184 however a grantor’s ownership of the trust assets for income_tax purposes that is for purposes of chapter of the code does not necessarily mean that the grantor is treated as the direct owner of those assets under any other chapter including conex-132566-15 chapter dealing with nfa firearms a grantor_trust is still a_trust under sec_301_7701-4 and may be respected as a_trust for other purposes of the code for example a grantor_trust is subject_to a return filing regime separate from that of its owner and may be respected as an entity separate from its owner for estate and gift_tax purposes depending on the particular power causing it to be a grantor_trust there is no published authority disregarding a grantor_trust as separate from its owner under chapter for the reasons stated above we conclude that the sample trust qualifies as a_trust under sec_301_7701-4 even if we did not consider the sample trust as having beneficiaries within the meaning of sec_643 we would likely still classify it as a_trust under sec_301_7701-4 under the principles applied in two revenue rulings in each of revrul_58_190 1958_1_cb_15 and revrul_76_486 1976_2_cb_192 the service considered the income_tax consequences of a nongrantor purpose_trust without beneficiaries revrul_58_190 addressed the situation in which a_trust was set up for the care of a family burial plot revrul_76_486 addressed the situation in which a_trust was set up for the care of a pet the rulings hold that even though the trusts lacked beneficiaries if the trusts were valid under state law they would still be recognized as trusts for federal tax purposes and thus taxable under sec_641 our analysis of whether this noncharitable purpose_trust qualifies as a_trust for purposes of sec_301_7701-4 is based solely on the provisions of the sample trust agreement an actual trust with different provisions might lead to a different conclusion our analysis also assumes that the sample trust will be administered strictly in accordance with its terms in this connection we note that the federal tax treatment of an entity depends on all of the facts and circumstances including the conduct of the parties if you have any additional questions about this matter please contact our office at ------- ------------ sincerely holly porter chief branch passthroughs special industries
